COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-19-00253-CV
Trial Court Cause
Number:                   2018-59464
Style:                    Infinity Systems, Inc.
                          v. Gray Mechanical Contractors, LLC
Date motion filed*:       December 14, 2020
Type of motion:           Motion to Withdraw
Party filing motion:      David F. Johnson and Stephen W. Schueler
Document to be filed:     N/A

Is appeal accelerated?    YES          NO

Ordered that motion is:

              Granted


Judge’s signature: /s/ Sarah Beth Landau
                          Acting individually         Acting for the Court

Panel consists of Justices Keyes, Kelly, and Landau

Date: December 22, 2020